t c memo united_states tax_court rodney j and lorraina s huang petitioners v commissioner of internal revenue respondent docket no filed date rodney j and lorraina s huang pro_se david a winsten for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively and penalties of dollar_figure and dollar_figure under sec_6662 for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to deduct expenses claimed on schedules a c and e of their form sec_1040 for the years in issue and whether they are liable for the penalties determined by respondent findings_of_fact petitioners resided in hawaii at the time that they filed their petition during and petitioners maintained journals of their expenditures by cash and by check including but not limited to expenditures_for meals at restaurants for groceries for items at department stores and at drugstores for unidentified supplies and for medical_expenses the recorded expenditures were transferred to a monthly summary on the monthly summary the majority of the expenditures including auto expense electricity entertainment laundry dollar_figure per month rent supplies telephone and water were claimed to be deductible the monthly allocations recorded for and were as follows month date date date date date date date date date date date date date date date date date date date date date date date date total deductible total personal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on their federal tax returns for and petitioners reported among other things the following items items wages losses from schedule c losses from schedule e dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on schedule a for petitioners claimed dollar_figure in unreimbursed employee_expenses including dollar_figure vehicle expense dollar_figure parking fees tolls and local transportation dollar_figure travel_expenses while away from home and dollar_figure meals and entertainment petitioners’ schedules c reported that they were in a telecommunications business known as today’s enterprises petitioners reported no gross_receipts from this business during or but claimed the following expenses items advertising car and truck expenses office expense dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure rent vehicles machinery and equipment other business property -- supplies travel meals and entertainment enter of line 24b subject_to limitations subtract line 24c from line 24b utilities other expenses equipment publications tentative profit loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- big_number dollar_figure dollar_figure dollar_figure -- the amounts claimed as losses on schedules e attached to petitioners’ returns for dollar_figure and dollar_figure represented dollar_figure per month in and dollar_figure per month in allegedly owed to petitioners by today’s enterprises for rent beginning date petitioners claimed the loss as rent not received because today’s enterprises had no income at least as to the same amount was deducted as rent on petitioners’ schedule c the rents claimed were for petitioners’ personal_residence respondent determined that petitioners’ deductible losses were dollar_figure for and dollar_figure for the remaining deductions claimed were disallowed because petitioners had not established that they paid_or_incurred the expenses during the years in issue or that the expenses were ordinary and necessary business_expenses opinion petitioners contend that they commenced a business in date and that all of the deductions claimed on their returns were correct they assert that their representations must be accepted and that the internal_revenue_service irs has illegally disallowed their deductions notwithstanding the court’s attempt to direct their testimony to specific items they simply persist in insisting that the court require the irs to rescind and abate the notice_of_deficiency petitioners did not present any documents supporting their contentions that items listed in their journals were deductible petitioners have the burden of proving that respondent’s determination is erroneous rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 their assertion that their return was correct as filed has no evidentiary weight see 71_tc_633 sec_262 provides as follows sec_262 personal_living_and_family_expenses a general_rule --except as otherwise expressly provided in this chapter no deduction shall be allowed for personal living or family_expenses b treatment of certain phone expenses --for purposes of subsection a in the case of an individual any charge including taxes thereon for basic local_telephone_service with respect to the lst telephone line provided to any residence of the taxpayer shall be treated as a personal_expense the tax returns that they filed and the journals that petitioners presented create a strong inference that petitioners have improperly deducted many household and living_expenses they have failed to present evidence that would overcome this inference sec_274 requires with respect to entertainment_expenses that taxpayers substantiate among other things the business_purpose of each expense and the business relationship to the taxpayer of persons entertained although they deducted thousands of dollars each year for entertainment petitioners have failed to substantiate any of those expenses as required by sec_274 the amounts claimed apparently included in many instances three meals a day for petitioners and their dependent son although they claim that they were entertaining potential customers this claim is inherently improbable petitioner rodney j huang testified that the total monthly rent for petitioners’ residence was dollar_figure and that he allocated dollar_figure to business_expense for in the amount claimed was dollar_figure per month the records of personal items each month during the years in issue however showed less than the alleged personal portion of the rent moreover in addition to recording alleged business rent on schedule c for petitioners claimed a rental loss on schedule e because they did not recover the rent from the business thus the rent was deducted twice on that return in any event a cash_basis taxpayer cannot deduct as a loss income that was not received or previously reported see eg 313_us_28 390_f2d_598 9th cir affg tcmemo_1966_62 petitioners’ claims regarding rent expense are patently untenable in addition petitioners have not made the showing required to deduct expenses relating to business use of their home sec_280a provides in pertinent part as follows a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence c exceptions for certain business or rental use limitation on deductions for such use certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer limitation on deductions --in the case of a use described in paragraph or and in the case of a use described in paragraph where the dwelling_unit is used by the taxpayer during the taxable_year as a residence the deductions allowed under this chapter for the taxable_year by reason of being attributed to such use shall not exceed the excess of-- a the gross_income derived from such use for the taxable_year over b the sum of-- i the deductions allocable to such use which are allowable under this chapter for the taxable_year whether or not such unit or portion thereof was so used and ii the deductions allocable to the trade_or_business or rental_activity in which such use occurs but which are not allocable to such use for such taxable_year petitioners have failed to satisfy any of the requirements of sec_280a specifically they have failed to show that any portion of their residence was used exclusively for business moreover because their alleged business had no income they cannot deduct any of the costs of maintaining their home with respect to the employee business_expenses claimed on schedule a for petitioners presented neither explanation nor substantiation the amounts claimed are again inherently unreasonable further it appears that some of the items claimed on schedule a were duplicated on schedule c petitioners claimed on schedules a and c for total meals and entertainment_expenses of dollar_figure which is approximately percent of their total reported income for that year petitioners in claimed vehicle expenses relating to alleged business use of two cars for a total of dollar_figure but they did not provide any evidence of how the cars were used either in mr huang’s employment or in petitioners’ telecommunications business sec_6662 provides among other things for a penalty equal to percent of the portion of an underpayment attributable to negligence negligence is defined in sec_6662 as follows c negligence --for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard mr huang testified that petitioners did not consult any_tax preparer accountant or lawyer with respect to the claims made on their returns on consideration of the record in this case respondent’s determination of the penalties must be sustained decision will be entered for respondent
